Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 11/12/2020, and is a Final Office Action. Claims 1, 4-5, 7-8, 10, 13-14, 16-18 are pending in the application. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “(DRM) configured to”, “media ledger configured to”, in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: the DRM is described in the Applicant’s Specification as a functional module, and the media ledger represents data (stored data).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant’s disclosure does not provide adequate structure to perform the claimed functions of claim 18 – i.e. the DRM is described in the Applicant’s Specification as a functional module, and the media ledger represents data (stored data).  As per MPEP 2161.01, “when examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor invented the claimed subject matter.” The Specification does not demonstrate that the Applicant has made an invention that achieves the claimed function because the invention is not described in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention. Appropriate correction is required.



The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim limitations of “(DRM) configured to”, “media ledger configured to”, invoke 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material , or acts to the function. The Specification is devoid of adequate structure to perform the claimed function. In particular, the Specification states does not associate the DRM to any structure; for Examination purposes, Examiner considers the DRM as a functional element. The Specification does not associate the media ledger with any adequate structure; the media ledger is described in the Specification as data. The Specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structure(s) perform the claimed function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 USC 112, sixth paragraph;
Amend the written description of the Specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a))); or
Amend the written description of the Specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 USC 132(a)).
If Applicant is of the opinion that the written description of the Specification already implicitly or explicitly discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the Specification such that it expressly recites the corresponding structure, material , or acts for performing the claimed function and clearly links or associated the structure, material, or acts to the claimed function, without introducing any new matter (35 USC 132(a))); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or explicitly inherently set forth in the written description of the Specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP 608.01 and MPEP 2181.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 recites the limitations "the media”, “the media ledger”. There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 10 recites the limitations "the 
Claims 4, 5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims 4, 5, 7 recite the limitation “the media ledger”. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
Claims 13, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims 13-14, 16 recite the limitation “the media ledger”. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 18 recites the limitation “the media”. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1, 4-5, 7-8, 10, 13-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Kroutik (20190188411) in further view of Lingappa (20150371224).
	As per Claim 1, Kroutik teaches a method and computer-readable medium comprising:
	recording at least one of consumptions of the media and transactions by the consumer as a media consumption history on a content catalog of a digital rights management (DRM);   (the DRM represents a functional element that performs the claimed limitation. Kroutik , at least: para 83 – ‘enterprise may be required to demonstrate evidence of a consumer's activity with ability to engage with SCs 110 or CEs 119.’, para 39-40)
	enabling the consumer to control access to the media consumption history in the media ledger by generating cryptographic tokens from an interaction between the DRM and the media ledger  (at least para 43)
ingesting the media consumption history into the media ledger from the content catalog of the DRM. (at least: para 10, 48)
	Lingappa further teaches:
applying the cryptographic tokens to a private key of the consumer in the blockchain, wherein the private key is associated with a digital wallet of the consumer;  (bitcoins, which are construed as tokens – at least para 4, within a cryptographic environment – at least para 63; the rewards are associated with users – at least para 7, and a transaction/reward transaction is associated with at least a private key that is associated with a user – at least para 36, para 7. The key is associated with a digital wallet of the user – at least para 8)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Kroutik’s existing features, with Lingappa’s feature of applying the cryptographic 
As per Claims 4, 13, Kroutik in view of Lingappa teach:
the interaction between the DRM and the media ledger involves participation by the consumer to determine the amount of the cryptographic tokens to be received by the consumer  (Kroutik: at least para 43 – using the interaction of the user to determine the tokens to be received by the user, which is construed as using the consumer participation to determine the amount of tokens to be received by the consumer.)
As per Claims 5, 14, Kroutik in view of Lingappa teach:
the cryptographic tokens are entries in the media ledger.  (Kroutik, at least: abstract, para 38 – blockchain ledger, that stores user interaction data – at least para 48. The ledger also stores reward data, wherein reward data is construed as token data, and a cryptographic process can be employed – at least para 53, 200)
As per Claims 8, 17, Kroutik in view of Lingappa teach:
the at least one of the consumptions of the media and the transactions include at least one of watching video, listening to music, and viewing advertisements.  (Kroutik: at least para 43, 105)
As per Claims 7, 16, Kroutik in view of Lingappa teach:
	the private key of the consumer is encrypted as a personal history stored on the media ledger.   (Lingappa - Encrypting data including the private key of the user – at least para 34, profiles that store data associated with entities/users – at least para 98, 112, 116. Storing data in a user profile, wherein the data includes encrypted data including the user private key, is construed as encrypting the consumer private key and storing it on the blockchain-based media ledger.)

As per Claim 18, Kroutik teaches a system comprising:
	a digital rights management (DRM) including a content catalog, the DRM configured to record at least one of the consumptions of the media and transactions of the consumer as the media consumption history on the content catalog;   (the DRM represents a functional element that performs the claimed limitation. Kroutik , at least: para 83 – ‘enterprise may be required to demonstrate evidence of a consumer's activity with ability to engage with SCs 110 or CEs 119.’, para 39-40)
a media ledger configured to ingest the media consumption history from the DRM when the consumer consumes the media or makes transaction with the DRM (at least: para 10, 48)
	the DRM enables the consumer to control access to the media consumption history in the media ledger by generating cryptographic tokens from an interaction between the DRM and the media ledger  (at least para 43)
	Lingappa further teaches:
applying the cryptographic tokens to a private key of the consumer in the blockchain, wherein the private key is associated with a digital wallet of the consumer. (bitcoins, which are construed as tokens – at least para 4, within a cryptographic environment – at least para 63; the rewards are associated with users – at least para 7, and a transaction/reward transaction is associated with at least a private key that is associated with a user – at least para 36, para 7. The key is associated with a digital wallet of the user – at least para 8)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Kroutik’s existing features, with Lingappa’s feature of applying the cryptographic tokens to a private key of the consumer  / wherein the private key is associated with a digital wallet of the consumer, so that each generated asset can be associated/stored in a user’s digital wallet -  Lingappa, para 8.


Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
				
				The double patenting rejection has been overcome.
	In response, Examiner agrees. The double patenting rejection has been overcome

				The 35 USC 112 rejections have been overcome.
	In response, Examiner notes that, while some of the previously entered 35 USC 112 rejections have been overcome and withdrawn, the claim interpretation of claim 18, and the respective 35 USC 112a) and b) rejections of claim 18 have been maintained by the Examiner; the instant Office Action also includes several newly entered 35 USC 112 rejections – see Office Action above. 

				Kroutik in view of Lingappa fail to teach the claimed limitations of the amended independent claims.
	In response, Examiner respectfully disagrees. Kroutik in view of Lingappa teach:
	As per Claim 1, Kroutik teaches a method and computer-readable medium comprising:
	recording at least one of consumptions of the media and transactions by the consumer as a media consumption history on a content catalog of a digital rights management (DRM);   (the DRM represents a functional element that performs the claimed limitation. Kroutik , at least: para 83 – ‘enterprise may be required to demonstrate evidence of a consumer's activity with ability to engage with SCs 110 or CEs 119.’, para 39-40)
	enabling the consumer to control access to the media consumption history in the media ledger by generating cryptographic tokens from an interaction between the DRM and the media ledger  (at least para 43)
ingesting the media consumption history into the media ledger from the content catalog of the DRM. (at least: para 10, 48)
	Lingappa further teaches:
applying the cryptographic tokens to a private key of the consumer in the blockchain, wherein the private key is associated with a digital wallet of the consumer;  (bitcoins, which are construed as tokens – at least para 4, within a cryptographic environment – at least para 63; the rewards are associated with users – at least para 7, and a transaction/reward transaction is associated with at least a private key that is associated with a user – at least para 36, para 7. The key is associated with a digital wallet of the user – at least para 8)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Kroutik’s existing features, with Lingappa’s feature of applying the cryptographic tokens to a private key of the consumer  / wherein the private key is associated with a digital wallet of the consumer, so that each generated asset can be associated/stored in a user’s digital wallet -  Lingappa, para 8.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kambiz Abdi can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/

2/3/2021